Citation Nr: 1129071	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-31 660	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a perforated left eardrum.  

4.  Entitlement to service connection for depression with associated sleep impairment.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 1965 to March 1967.  He also had additional service in the Naval Reserves, including periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) between 1963 and 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

As support for his claims, the Veteran testified at a videoconference hearing in May 2011 before the undersigned Veterans Law Judge (VLJ) of the Board.

Because they require further development before being decided on appeal, the Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Although the Board sincerely regrets the additional delay that will result from this remand, it is necessary to ensure there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

While testifying during his recent May 2011 videoconference hearing, the Veteran vehemently disputed the notion that his duties and responsibilities in service only involved clerical work and, therefore, no excessive noise exposure.  He claims that his duties and responsibilities in service as a radio teleoperator, instead, required monitoring or listening to frequencies about 8-12 hours each day using a headset, and that his hearing loss and tinnitus are traceable to that activity.  He also cites additional noise exposure during his service from missiles fired from his ship, and he says there were indications of scarring of his left eardrum while in service, though not yet to the point of a "hole" (perforation).  And while he acknowledges being a hunter all of his life, he says he has always done it with the necessary protection for his ears, and that none of his civilian jobs since service (state trooper, juvenile officer, trucking security, school security, and a government background checker for the Office of Personnel Management (OPM)) involved nearly the level and extent of noise exposure that he had while in service, so could not possibly be the cause of his bilateral hearing loss, tinnitus, or perforated left eardrum.

He additionally alleges that his depression and sleep impairment are attributable to the hearing loss and tinnitus, so also related to his military service.

His DD Form 214 (Armed Forces of the United States Report of Transfer or Discharge) does not list his military occupational specialty (MOS), but it does list a related civilian occupation as telegraphic-typewriter operator, so a type of job consistent with the activity alleged.  38 U.S.C.A. § 1154(a) (West 2002).

The service treatment records (STRs) do not show he perforated his left eardrum (tympanic membrane) during his military service; however, he reported during his May 1963 enlistment examination that he had a history of a draining left ear since the age of 5, so since before service and dating back to his childhood.  According to a subsequent March 1965 examination report (for his discharge from the Naval Reserves and a month prior to his entrance into active duty), there was scarring of his left tympanic membrane.

The Veteran's hearing testimony therefore is consistent with what is indicated in the records concerning his military service.  He also is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  

Moreover, in regards to his tinnitus, it is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  And because of its inherently subjective nature, he is competent to report these observable manifestations.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

So resolution of this appeal ultimately turns on whether the conditions claimed are indeed related or attributable to his military service, as he is alleging, either directly, presumptively, or secondarily.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

To this end, the Veteran has submitted a January 2008 private audiogram confirming he has bilateral hearing loss.  To have a ratable hearing loss disability, there must be sufficient hearing loss to meet the requirements of 38 C.F.R. § 3.385.  This evaluating audiologist also noted the Veteran had reported that his perforated left tympanic membrane occurred during service.  This audiologist concluded the left ear mixed hearing loss is as likely as not due to the Veteran's military service.  This commenting audiologist, however, did not discuss the underlying rationale for this favorable opinion, which is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As further support for his claims, the Veteran also submitted a September 2008 private physician's statement indicating the Veteran has experienced increasing problems with hearing loss and tinnitus, as well as chronic perforation of his left tympanic membrane.  This physician added that it is certainly possible the Veteran sustained acoustic trauma during his military service, which led to hearing loss.

In his videoconference hearing testimony, the Veteran said it took so long after service to diagnose his hearing loss, tinnitus, and perforated left eardrum because from about the age of 21 until he was 42, he simply did not have his ears checked.  His lay testimony is potentially competent to support the presence of these claimed conditions, both during his service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  His lay testimony concerning this also will have to be determined credible, so not just competent, to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  And, indeed, the Board must make an express credibility finding regarding this lay evidence when eventually deciding these claims.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  See, too, Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (rejecting broad-sweeping, categorical, rejections of lay evidence and testimony without discussing the underlying reasons and bases).

Lastly, the Veteran submitted an April 2006 clinical report pertaining mostly to treatment of his papillary thyroid carcinoma, but includes a diagnosis of depression.  During his May 2011 videoconference hearing, he testified that he had been prescribed psychotropic medication in the past, which he took for about a year, and that, although he no longer takes the medication since about 11/2-2 years, he continues to experience depression and difficulty sleeping on occasion on account of his hearing loss and tinnitus, so not only because of his past thyroid cancer.

The Veteran has not been provided a VA compensation examination for a medical nexus opinion concerning the etiology of his claimed conditions, including especially in terms of whether they are related or attributable to his military service as he is alleging.  Pursuant to VA's duty to assist a Veteran in fully developing the evidence concerning claims, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id.  The record before VA need only (1) contain evidence that the Veteran has persistent or recurrent symptoms of current disability and (2) indicate those symptoms may be associated with his active military service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability).  His reports of continuous symptoms since service can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of showing chronicity (permanency) of disease or injury in service and in turn linking current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Symptoms, not treatment, for them, are the essence of any evidence of continuity of symptomatology under 38 C.F.R. § 3.303(b) and Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  The Board, however, may consider the absence of any indication of a relevant medical complaint for so long after service as one factor, though not the only or sole factor, in determining whether a disease or injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence which weighs against a party, must not be equated with the absence of substantive evidence).

In McLendon, the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4)(i), requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.  See also Locklear v. Nicholson, 20 Vet. App. 410, at 418 (2006).  However, the evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  This required finding of competency, however, is not always or categorically predicated on the presence of medical evidence, but also, depending on the facts of the case, may be established by competent lay evidence under 38 U.S.C.A. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Additionally, since the Veteran appears to have had periods of active duty (AD), ACDUTRA, and INACDUTRA, all must be considered in deciding his claims.

It is already known he served on AD from April 1965 to March 1967 and had additional service in the Naval Reserves prior to that AD, so presumably including on ACDUTRA and/or INACDUTRA.  Thus, for each of his claimed conditions, if due to disease or injury, it must be determined whether it was incurred or aggravated during active military service while on AD or ACDUTRA.  And if due to injury (though not disease), there also remains the possibility it was incurred in or aggravated while on INACDUTRA.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 1131; 38 C.F.R. §§ 3.6(a), (d), 3.303(a).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Organic diseases of the nervous system, like sensorineural hearing loss, are considered chronic, per se, and therefore, even if not directly incurred during active military service, may be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percenet disabling with one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  It also does not apply to claims predicated on ACDUTRA and INACDUTRA service, only AD, and there equally are no presumptions of soundness and aggravation concerning claims premised on ACDUTRA and INACDUTRA service.  See Biggins, 1 Vet. App. at 477-78; Smith v. Shinseki, 24 Vet. App. 40 (2010).

If the condition was not directly incurred in service, then it must be determined whether it pre-existed the Veteran's service and, if so, whether it was aggravated by his service beyond its natural progression.  But different standards of proof apply depending on whether the condition in question was "noted" when entering service, meaning detected at the time of his enlistment examination, and also governs who bears this burden of proof, him or VA.  See VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).


Because this case presents complex medical and unresolved factual questions and since the Board is precluded from reaching its own unsubstantiated medical conclusions, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any additional evaluation or treatment for his claimed disabilities.  If he has, and the records are not already on file, obtain them.  If possible, obtain the clinical records.  If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then notify him of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Contact the appropriate government entity, including the National Personnel Records Center (NPRC) as well as any other appropriate State or Federal agency, and obtain documented verification of the exact dates the Veteran was on ACDUTRA and INACDUTRA in the reserves.

Also request and obtain any additional STRs or personnel records concerning this additional service.  If no such additional records exist, or if they have been destroyed, ask for specific documented confirmation of this fact.  If it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile, provide the Veteran appropriate notice of this.  38 C.F.R. § 3.159(c)(2), (c)(3), (e)(1).

3.  Schedule appropriate VA examinations for medical nexus opinions concerning the likelihood (very likely, as likely as not, or unlikely):

a) the Veteran's current hearing loss, tinnitus, and perforated tympanic membrane are attributable to his active military service - and in particular to acoustic trauma sustained while on either AD, ACDUTRA or INACDUTRA, such as from his work as a radio teleoperator monitoring or listening to frequencies about 8-12 hours each day using a headset, or from missiles being fired from his ship, etc.

b) for any condition not "noted" during his enlistment examinations, either while on AD, ACDUTRA or INACDUTRA, to rebut the presumption of soundness when beginning that particular period of service, there has to be clear and unmistakable evidence indicating both that the condition in question pre-existed his service and that it was not aggravated during or by his service beyond its natural progression.

c) conversely, for any condition "noted" during his enlistment examinations, either while on AD, ACDUTRA or INACDUTRA, he cannot be a claim for service connection for that disability, but he may instead bring a claim for service-connected aggravation of that disability, in which case he, not VA, has this burden of proof of showing a chronic worsening of the pre-existing condition during or as a result of his active military service beyond its natural progression.  So even in this alternative circumstance medical comment on this issue of aggravation also would be needed.

d) a medical nexus opinion also is needed concerning whether the Veteran's claimed depression and sleep impairment are secondary to, i.e., proximately due to, the result of, or aggravated by his hearing loss, tinnitus, or perforated left eardrum, assuming these other conditions are first determined to be related to his military service and may serve as the conduit for secondarily service connecting his depression and sleep impairment.

In providing these medical opinions, all designated examiners must remain mindful of the differing standards of proof.

"Clear and unmistakable evidence" means with a much higher certainty than "as likely as not" or "very likely".  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence."). It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The term "as likely as not", in comparison, means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiners should obtain a complete history from the Veteran regarding his claimed disabilities and should remain mindful that, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied exclusively on the absence of evidence in the Veteran's STRs to provide a negative opinion.

All diagnostic testing and evaluation needed to make these important determinations should be performed.

It is imperative the examiners review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

The examiners must discuss the rationale of their opinions regarding the etiology of the claimed disabilities, if necessary citing to specific evidence in the file.

If at all possible, each examiner is asked and encouraged to try and provide some definitive comment on the determinative issue of causation, rather than merely stating he or she cannot provide this opinion without resorting to mere speculation.  If, however, this is the examiner's only recourse (unable to provide this requested opinion without resorting to mere speculation), then he or she needs to discuss or explain why this requested opinion cannot be provided so that it is certain no additional comment is possible based on the available evidence or evidence that is obtainable.

*The Veteran is hereby advised that his failure to report for these scheduled VA examinations, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.

4.  Then readjudicate the claims in light of all additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


